In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00282-CV


                    GRAY WIRELINE SERVICE, INC., APPELLANT

                                            V.

  LARRY R. CAVANNA, DAVID GRAY, STEVE D. GRAY, KENNETH M. NESTER, SR.,
 ISMAEL ALVAREZ, EXTREME WIRELINE TRUCKS & EQUIPMENT, LLC, ANDREW
     E. HUGHES, BRUCE R. BARNETT, AND CGN LEASING, LLC, APPELLEES

                          On Appeal from the 335th District Court
                                  Burleson County, Texas
            Trial Court No. 26,239, Honorable Carson T. Campbell, Jr., Presiding

                                    October 8, 2014

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Appellant Gray Wireline Service, Inc. filed notice of appeal on June 9, 2014. The

district clerk later notified us by letter that Gray Wireline had not paid or made

arrangements to pay for the clerk’s record. See TEX. R. APP. P. 35.3(a)(2). By letter of

September 12, we directed Gray Wireline to make payment arrangements acceptable to

the district clerk. Failure to do so by September 26, we further ordered, would result in

dismissal of the appeal without further notice.      See TEX. R. APP. P. 37.3(b). Gray
Wireline has not made payment arrangements for the clerk’s record. The appeal is

therefore dismissed for want of prosecution, and because Gray Wireline has failed to

comply with requirements of the appellate rules and this court’s order. TEX. R. APP. P.

37.3(b); 42.3(b), (c).




                                                     James T. Campbell
                                                         Justice




                                          2